I concur in the result reached by the majority. The law is well settled that parties can create joint tenancies, with right of survivorship, in bank accounts. No citation of authorities should now be necessary to that proposition. We have repeatedly held that it is a simple question of intent. In re Estate of Winkler,232 Iowa 930, 5 N.W.2d 153, and cases therein cited. It is entirely immaterial whether it be the result of gift or contract.
The testimony here of the bank officials quite clearly establishes that the parties intended to create such a joint tenancy. It is fortified by other circumstances shown in the record. The testimony of plaintiff as to his mother's alleged statements to him (not claimed to have been made in the presence of defendant) was, I think, admissible as against objections under the "dead man statute." But those statements were hearsay and self-serving in character and would have been subject to that objection if it had been made. In any event, the testimony was of little weight and entirely insufficient to overcome the positive and direct evidence as to the intention of the parties.
I would affirm the decision of the district court without reviewing the whole field of law on the issue involved. That has already been adequately done in prior cases.
HALE, J., joins in special concurrence.